                                                                               FILED               1/
                                                                             IN CLFRICS OFFICE     \\
UNITED STATES DISTRICT COURT                                            U^lploTRICT COURT E.D.N.YAl y]
EASTERN DISTRICT OF NEW YORK

GODINGER SILVER ART LTD. and P&W                                        «*
GIFTS, LLC,                                                             ai^OOKLYN OFFIC
                                     Plaintiffs,              MEMORANDUM & ORDER


              -against-                                         18-CV-6175(ENV)(ST)

LIRAN HIRSCHKORN,

                                     Defendant.



VITALIANO,D.J.

       Plaintiffs Godinger Silver Art Ltd.("Godinger") and P&W Gifts LLC("P&W")

commenced this action against defendant Liran Hirschkom on November 2, 2018. (CompL,D ct.

1). On November 28, 2018, plaintiffs filed an amended complaint(First Am. Compl., Dkt. 8),|
                                                                                                   I
                                                                                                   I


bringing various patent claims and a claim for tortious interference with prospective business :

relations. {Id ^ 20-46). They also sought attorney's fees, pursuant to 35 U.S.C. § 285. {Id. at 11

(request for relief)). The wheels tumed a bit in the other direction when,on December 18, 2018,

the patent claims were dismissed by stipulation, leaving only the tortious interference claim.

(Dkt. 25). Still pushing back, on January 28,2019, Hirschkom moved to dismiss the amended

complaint, pursuant to Rule 12(b)ofthe Federal Rules of Civil Procedure, arguing that plaintiffs
had failed to sufficiently plead a claim for tortious interference; the absence ofsubject matter

jurisdiction; and that any tortious interference claim is preempted by federal patent law. (Def
Mot., Dkt. 37). For the reasons set forth below,the motion is granted, but plaintiffs will be

afforded leave to file a second amended complaint.
                                           Background*

         P&W sells an assortment of Godinger-created products on the online marketplace

Amazon.com ("Amazon"). (First Am. Compl.           2, 7, 12, 14). On or about November 19, 2017,

P&W began offering a Godinger globe-shaped gift decanter for sale (the "First Godinger Globe

Decanter"). {Id. ^ 7). On July 31,2018, a design patent for a globe-shaped gift decanter was

issued to Hirschkom Cthe '263 patent"). That same day, Hirschkom filed a "take down" notic^"
with Amazon,requesting that Amazon remove from its website the First Godinger Globe               ;

Decanter, which allegedly infringed the '263 patent. {Id. ^ 8). The following day, Amazon

removed the First Godinger Globe Decanter from its website. {Id. 19).

         On August 8, 2018, plaintiffs' counsel provided Hirschkom's counsel with "prior art"

that plaintiffs believed rendered the '263 patent invalid. Meanwhile, Godinger modified the

design ofthe First Godinger Globe Decanter to further distinguish it from the design in the '263

patent, resulting in a new product(the "Second Godinger Globe Decanter"). On October 13,

2018,P&W began offering the Second Godinger Globe Decanter for sale on Amazon's website

{Id. II11-12). On October 21,2018, Hirschkom filed a new take down notice with Amazon for

removal of the Second Godinger Globe Decanter, alleging that it, too, infringed the '263 pateni;.

{Id. ^ 13). Amazon removed the Second Godinger Globe Decanter from its website the next day.

{Id.).

         Expanding its product line further yet, on November 13, 2018,P&W began offering a

Godinger skull-shaped gift decanter for sale on Amazon (the "Godinger Skull Decanter"). {Id.



* The facts are recounted in the light most favorable to plaintiffs, with all reasonable inferences
drawn in their favor, as they must be on a motion to dismiss.
^ On July 31,2017,"Hirschkom requested that Amazon remove Plaintiffs' [First Godinger
Globe Decanter] from Amazon's website ...." (First Am.Compl.^ 8).
14). On November 20, 2018, Hirschkom filed another take down notice with Amazon,

requesting removal of the Godinger Skull Decanter for alleged infringement of another one of his

patents, for a skull-shaped decanter ("the '640 patent"). {Id. H 15). On November 21,2018,

Amazon removed the Godinger Skull Decanter, but P&W immediately complained to Amazon

that the Godinger Skull Decanter did not infnnge the '640 patent and demanded that the product

be reinstated. {Id. H 16). Reacting to the counter-pressure, Amazon did exactly that—^the

Godinger Skull Decanter was reinstated on its marketplace on November 22,2018. But,

Hirschkom filed a second take down request,targeting the reinstated decanter,on the same day|.
                                                                                                 I


{Id.). Flipping back, Amazon ordered that the Godinger Skull Decanter once again be removed.
                                                                                                 !
{Id.). Later that day, Amazon would flip once more after P&W again complained to it. {Id. H

17). The Godinger Skull Decanter was reinstated for sale on Amazon a second time. {Id.).

       The litigation pace that would ensue when suit was filed shortly thereafter was just as

dizzying. On November 2, 2018, plaintiffs filed the instant action against Hirschkom, seeking
declaratory judgment of invalidity and non-infringement relating to Hirschkom's two design

patents, along with damages for Hirschkom's alleged tortious interference with prospective

business relations and a request for attomey's fees. {Id. 36-46; id. at 11). On November 28,

2018, plaintiffs sought a temporary restraining order and preliminary injunction to prohibit
Hirschkom from filing additional take down notices for the globe and skull decanters.^ (Dkt.
10). The parties filed, on December 14, 2018, a stipulation requesting the dismissal oftwo
counts without prejudice and two counts with prejudice; all four were related to the patent



^ Hirschkom rescinded his take down notices for the First and Second Godinger Globe Decanters
on December 6, 2018. (Dkt. 19). Amazon relisted the Second Godinger Globe Decanter the
same day.{Id.). The First Godinger Globe Decanter was not relisted, however, because plaintiffs
were no longer selling it. (Pis. 0pp., Dkt. 38, at 3 n.l).
claims. Hirschkom now moves to dismiss the sole remaining claim: the state law claim for

tortious interference with prospective business relations.

                                          Standard of Review


         Under Federal Rule of Civil Procedure 12(b), a defendant may move to dismiss a

complaint for failure to state a claim upon which relief can be granted. See Fed. R. Civ. P.

12(b)(6). When reviewing such motions, a court "must accept the factual allegations set forth in

the complaint as true and draw all reasonable inferences in favor ofthe [pjlaintiff." Anzelone v

ARSNat'lServs., //ic.,No. 2:17-cv-04815,2018 WL 3429906(E.D.N.Y. July 16,2018). To

survive such a motion, a complaint must plead enough facts "to state a claim to relief that is

plausible on its face." Bell Atlantic Corp. v. Twombly,550 U.S. 544,570,127 S. Ct. 1955,1974

167 L. Ed. 2d 929(2007){(\\xo\\ng Ashcroft v. Iqbal, 556 U.S. 662,678, 129 S. Ct. 1937, 1949,

173 L. Ed. 2d 868 (2009)). Simply put,"[a] claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is
                                                                                                   I
liable for the misconduct alleged." Iqbal, 556 U.S. at 678. Although a plaintiff need not provide
"detailed factual allegations," Twombly,550 U.S. at 555,the pleading rules demand "more than

an unadorned, the-defendant-unlawfully-harmed-me accusation." Iqbal, 556 U.S. at 678.
                                              Discussion


    I.      Subject Matter Jurisdiction

         At the outset, defendants attempt to slam shut the door to the courthouse by arguing that

the Court's supplemental jurisdiction may not now be validly invoked, and, therefore, subject
matter jurisdiction to entertain the state law tortious interference claim is absent. In their view,

jurisdiction to hear that claim is tethered to the patent claims, all of which were discontinued by
stipulation, leaving, they argue, no basis for supplemental jurisdiction.'* The argument starts in

the middle ofthe movie; the opening scenes, however,cannot be overlooked. Namely, a federa

district court has subject matter jurisdiction, pursuant to 28 U.S.C. §§ 1331 and 1338(a), over

patent cases, including claims under 35 U.S.C. § 285 for attorney's fees. See H.R. Tech., Inc. v

Astechnologies, Inc., 275 F.3d 1378,1386(Fed. Cir. 2002)(holding that a claim for attorney's

fees under § 285 is an independent basis for federal question jurisdiction). Moreover,"in any

civil action of which the district courts have original jurisdiction, the district courts shall have

supplemental jurisdiction over all other claims that are so related to claims in the action within

such original jurisdiction that they form part ofthe same case or controversy under Article III of

the United States Constitution." 28 U.S.C. § 1367(a).

        The existence offederal subject matter jurisdiction, furthermore, is determined by what IS

pleaded in the complaint. AFL-CIO Pension Fund v. Herrmann,9 F.3d 1049,1055 (2d Cir.

1993)("In determining whether the federal courts have subject matter jurisdiction over a causei

of action, a district court must look to the way the complaint is drawn ...."). On a motion to

dismiss, a court must accept as true all material factual allegations in the complaint concerning

subject matter jurisdiction. Broich v. Inc. Vill. ofSouthampton,650 F. Supp. 2d 234,241

(E.D.N.Y. 2009).

        In the opening salvo oftheir opposition, plaintiffs press that not all ofthe underlying

federal claims have been discontinued. They contend that the parties' stipulation covered the




^ Although defendants'jurisdiction argument appears in a short section buried near the end of
their brief, it is, regardless how fleeting the argument, no trifling point. It is no less than an issi^c
of constitutional dimension. A federal district court has no power to address the merits of a cas^
over which it lacks subject matter jurisdiction. Accordingly, the challenge to jurisdiction must
be resolved before reaching any other challenge. See Polera v. Bd. ofEduc. ofNewburgh
Enlarged City Sch. Dist., 288 F.3d 478,481 (2d Cir. 2002).
four patent claims but did not discontinue the amended complaint's request for attorney's fees.

Such fees, plaintiffs argue, are still recoverable and act as the anchor to litigate the state claim.

Defendant counters that fees are not recoverable here because plaintiffs cannot show that they

are the prevailing party and there are no "exceptional" grounds for the award offees. (Dkt. 39 at

11-14). See Lumen View Tech., LLC v. Findthebest.com, Inc., 24 F. Supp. 3d 329, 334—35

(S.D.N.Y. 2014), ajfd, 811 F.3d 479(Fed. Cir. 2016)("The Patent Act's fee shifting provision

provides that a 'court in exceptional cases may award reasonable attorney fees to the prevailing

party.'"). "District courts may determine whether a case is 'exceptional' in the case-by-case

exercise oftheir discretion, considering the totality ofthe circumstances." Octane Fitness, LLC

V. ICON Health & Fitness, Inc., 572 U.S. 545,554, 134 S. Ct. 1749,1756,188 L. Ed. 2d 816

(2014).

        In his motion to dismiss, Hirschkom has failed to demonstrate, as a matter of law,that

exceptional circumstances are absent here, especially given that plaintiffs' counsel expediently

secured the dismissal of all four patent claims. Cf. Highway Equip. Co. v. FECO. Ltd.,469 F.3

1027, 1033 n.l (Fed. Cir. 2006)("While the covenant[not to sue] may have eliminated the case
                                                                                                        I



or controversy pled in the patent-related counterclaims and deprived the district court of Artich^

III jurisdiction with respect to those counterclaims ... the covenant does not deprive the districti
court ofjurisdiction to determine the disposition of... the request for attorney fees under 35
U.S.C. § 285.").^




^ "[DJistrict courts have universally applied Federal Circuit law in patent cases in order to
determine whether a court retains subject matter jurisdiction in the face of a covenant by the
plaintiff not to sue." In re Rivastigmine Patent Litig.(MDL No. 1661), No.05 MD 1661 HB
JCF,2007 WL 1154000, at *2(S.D.N.Y. Apr. 19, 2007).
         Separately, plaintiffs' state law claim passes another touchstone test for the exercise of

supplemental jurisdiction. The patent claims and tortious interference claim unquestionably

derive from a"common nucleus of operative facts, and thus supplemental jurisdiction is

appropriate here. See Promisel v. First Am. Artificial Flowers Inc., 943 F.2d 251, 254(2d Cir.

1991)(where common nucleus of operative facts is present, district courts "commonly will

exercise [supplemental jurisdiction] if'considerations ofjudicial economy, convenience and

fairness to litigants' weigh in favor of hearing the claims at the same time"). In sum,the Court

retains original jurisdiction over plaintiffs' claim for attorney's fees, despite the dismissal ofthe

underlying patent claims, as well as its supplemental jurisdiction over the state law claim.^

   II.      Preemption

         Without additional facts to the contrary, even if the amended complaint sufficiently

pleaded a claim for tortious interference, it is true that plaintiffs' tort claim, as currently framed,

would be preempted by federal patent law. "Federal patent law preempts state-law tort liability

for a patentholder's good faith conduct in communications asserting infringement of its patent

and warning about potential litigation." Globetrotter Software, Inc. v. Elan Computer Group,

Inc., 362 F.3d 1367,1374(Fed. Cir. 2004)(citation omitted); see also Hunter Douglas, Inc. v.

Harmonic Design, Inc., 153 F.3d 1318, 1336(Fed. Cir. 1998)("Federal patent law bars the



^ Plaintiffs' state law claim for tortious interference arises from Hirschkom's repeated filing of
take down notices for alleged infringement of his design patents. Plaintiffs' claim for attorney
fees stems from their response and attempt to invalidate Hirschkom's design patents.
^ Even if plaintiffs' request for attomey's fees ultimately were to be dismissed, it is a valid basis
for federal subject matter jurisdiction here. Additionally, although subject matter jurisdiction j
could be declined in these circumstances,see 28 U.S.C.A. § 1367(c)(3)(district court may              j
decline to exercise supplemental jurisdiction over a state claim that "substantially predominates
over the claim or claims over which the district court has original jurisdiction"), there is nothing
that would prevent the Court from exercising its supplemental jurisdiction either. See Klein & \
Co. Futures v. Bd. ofTrade ofCity ofNew York,464 F.3d 255,263(2d Cir. 2006)(decision
whether to exercise supplemental jurisdiction "is discretionary and not a litigant's right").
imposition of liability for publicizing a patent in the marketplace unless the plaintiff can show

that the patentholder acted in bad faith.").

       However,"[s]tate tort claims, including tortious interference claims, based on publicizing

a patent in the marketplace are not preempted by the patent laws ifthe claimant can show that the

patentholder acted in bad faith in its publication ofthe patent." Zenith Elecs. Corp. v. Exzec,

Inc., 182 F.3d 1340,1355 (Fed. Cir. 1999). What constitutes bad faith is determined on a "case

by case basis." Id. at 1354. Ifthe patentee knows,for example,that "the patent is invalid,

unenforceable, or not infringed, yet represents to the marketplace that a competitor is infnngin;

the patent, a clear case of bad faith representations is made out." Id. Critically, however,"a

competitive commercial purpose is not of itself improper, and bad faith is not supported when

the information is objectively accurate." Mikohn Gaming Corp. v. Acres Gaming, Inc., 165 F.3d

891, 897(Fed. Cir. 1998)

        At issue, therefore, is whether plaintiffs have offered sufficient facts to plausibly allege

that Hirschkom acted in bad faith in filing the relevant take down notices. Where a plaintiff

claims that"a patent holder has engaged in wrongful conduct by asserting claims of patent

infringement," that plaintiff must "establish that the claims ofinfringement were objectively

baseless." Globetrotter, 362 F.3d at 1377. The Federal Circuit has applied the "objectively

baseless" standard to a situation in which "the party challenged statements made in cease-and

desist letters by a patentee asserting its patent rights." Id. at 1377. So,to avoid preemption,the

threat of an infringement suit"must be objectively baseless in the sense that no reasonable

litigant could realistically expect success on the merits." Id. at 1376(quoting Professional Rea

Estate Investors, Inc. v. Columbia Pictures Indus., Inc., 508 U.S. 49,60, 113 S. Ct. 1920,123

Ed. 2d 611 (1993)).
           Here, plaintiffs' allegations fall woefully short. They allege only that they provided

Hirschkom's counsel with "prior art," which they believed rendered the '263 patent invalid, and

that Hirschkom subsequently "[made] wrongful and baseless claims ...            (First Am.Compl. II

40). This merely relates plaintiffs' belief and fails to plausibly touch on Hirschkom's subjective

belief after, presumably, being shown the prior art by his counsel; for instance, that he then

believed his patents were invalid or his claims of patent infringement were objectively baselessl

           Tellingly, plaintiffs' argument that it "can be reasonably inferred ... that Hirschkom

knew that Plaintiffs' decanters did not infringe his design patent,"(Pis. 0pp. at 10), is built on

little more than a string of legal conclusions, unsupported by any factual allegations. {Id. (citing

complaint allegations that defendant "inten[ded] to interfere,""made wrongful and baseless

infringement allegations" and "was aware of plaintiffs' expectation that they would sell their

products on Amazon)). In short, nothing in the complaint plausibly raises the inference that

Hirschkom subjectively believed his patents were invalid or that his take down notices were filed

in anything other than good faith. As the amended complaint fails to satisfy this indispensable
element, plaintiffs' tortious interference claim is preempted by federal law and must be

dismissed.

    III.       Tortious Interference

           Assuming it were not preempted by federal law,to state a claim for tortious interference

with prospective business relations under New York law, a plaintiff must allege that "(1)it had a
business relationship with a third party;(2)the defendant knew of that relationship and
intentionally interfered with it;(3)the defendant acted solely out of malice, or used dishonest,
unfair, or improper means; and(4)the defendant's interference caused injury to the

relationship." Kirch v. Liberty Media Corp.,449 F.3d 388,400(2d Cir. 2006). Defendant,
apparently conceding that the first element has been satisfied,^ argues that plaintiffs have failec

to plausibly allege the remaining three elements.

           a. Interference

       The amended complaint sufficiently alleges that Hirschkom interfered with plaintiffs'

prospective business relations. "New York courts have placed some limits on what constitutes

'business relations' by rejecting, for example, a claim containing 'only a general allegation of

interference with customers without any sufficiently particular allegation of interference with a

specific contract or business relationship,"' 16 Casa Duse, LLC v. Merkin,791 F.3d 247, 262(2d

Cir. 2015)(quoting McGill v. Parker, 179 A.D.2d 98, 105, 582 N.Y.S.2d 91,95 (1st Dep't

1992)), but plaintiffs here allege that Hirschkom improperly filed take down notices and

therefore prevented sales to third-party customers, sales by third-party retailers and continued

transactions with Amazon. All ofthis is sufficient to plead interference with plaintiffs' business

relationships. The law, of course, does not prohibit or even discourage all forms of interference

The fundamental questions are whether the interference was improper and whether plaintiffs

were injured, both of which are discussed below.

            b. Improper Purpose or Means

        Plaintiffs must allege sufficient facts to plausibly show either that Hirschkom "acted

solely out of malice" or that he "used dishonest, unfair, or improper means." See Kirch v.


^ There is some dispute over what prospective business relationships the complaint identifies.
Hirschkom argues that the only relationship that the amended complaint alleges he interfered
with is the one between P&W and Amazon. (Dkt. 36 at 9). At the Rule 12 stage, however, the
Court must assume all well-pleaded facts in the complaint to be tme. The prospective business
relationships plausibly identified in the complaint go far beyond the one identified by
Hirschkom. The first element of this cause of action is satisfied by plaintiffs' pleading of
allegations that they had prospective business relations with Amazon, plaintiffs' potential
Amazon customers and retail customers that sell Godinger's products on Amazon. {See First
Am. Compl. H 41).


                                                  10
Liberty Media Corp.^ 449 F.3d 388,400(2d Cir. 2006). "'Wrongful means' includes physical

violence, fraud, misrepresentation, civil suits, criminal prosecutions and economic pressure."

Lader v. Delgado,941 F. Supp. 2d 267, 272(E.D.N.Y. 2013). Generally, it does not include

"simple persuasion" alone. See Carson Optical, Inc. v. Prym Consumer USA, Inc., 11 F. Supp,

3d 317, 337(E.D.N.Y. 2014); see also Catskill Dev., L.L.C. v. Park Place Entm't Corp., 547

F.3d 115,132(2d Cir. 2008)(internal citation and quotations omitted)(noting that "plaintiffs

mere interest or expectation in establishing a contractual relationship must be balanced against

the competing interest of the interferer, as well as the broader policy of fostering healthy

competition"). To satisfy this element, therefore, a plaintiff must generally demonstrate that the

defendant's conduct amounted to an "independent crime or tort," was "taken solely out of

malice" or amounted to "extreme and unfair economic pressure. Carson Optical, Inc., 11 F.

Supp. 3d at 337.

        The amended complaint falls well short of demonstrating any ofthese. Plaintiffs make

no plausible allegation that Hirschkom acted for any reason other than his earnest, subjectively

held beliefthat plaintiffs were, in fact, infringing his patents. In other words,the only plausible

inference drawn from the amended complaint is that Hirschkom used "simple persuasion" —

specifically, the filing ofproforma take down notices — to vindicate his legal rights and proteci;

his intellectual property. The amended complaint merely alleges:

       • "Plaintiffs' counsel provided Hirschkom's counsel with prior art which Plaintiffs

            believed rendered" one ofthe patents "invalid." (First Am. Compl.^ 10).

       • "Hirschkom's actions were done with the intent to interfere with P&W Gifts'

            relationship[s]." {Id. 1141).




                                                  11
       • Hirschkom made "wrongful and baseless" infringement claims to Amazon and "used

           dishonest, unfair and improper means to interfere with Plaintiffs' business." (Jd. H

           42).

       • "Hirschkom's actions were done with an intent to harm Plaintiffs." {Id. H 43).

       • Hirschkom took his actions "to squelch competition from Plaintiffs and enhance saljes
           of Hirschkom's competing products, which are also sold on Amazon's website." {Id.

           1145).

These conclusory statements offer no facts to plausibly support plaintiffs' claim that Hirschkom

acted with any improper motive or means.

       Plaintiffs attempt to resuscitate their claim by asserting that "it can be reasonably inferred

... that Hirschkom knew [plaintiffs]' decanters did not infringe his design patents" and thus ii

Hirschkom "used at least misrepresentation" to interfere with P&W's relationship with Amazon

and potential customers. (Pis. 0pp. at 10). But the amended complaint contains nofactual
allegation from which this inference could be drawn. Moreover, Hirschkom's purported motive

to "squelch competition" and "enhance sales of his competing products" is, without additional

context or factual support, a quintessential example of economic self-interest, and thus

insufficient to plead this element. See Carson Optical, 11 F. Supp. 3d at 336-37; see also RFP

LLCv. SCVNGR, Inc., 788 F. Supp. 2d 191, 198(S.D.N.Y. 2011)(tortious interference claim

dismissed where complaint failed to allege that party that sent cease-and-desist letter involving

trademark "believed that [it] had no such rights [in the trademark] when the letter was sent").

Because plaintiffs failed to plead sufficient facts to plausibly allege that Hirschkom used
"wrongful means" or had an improper purpose in filing the take down notices, this element of1;he

tortious interference claim remains unsatisfied.




                                                   12
           c. Injury

       The amended complaint alleges that plaintiffs were not able to sell their decanters on

Amazon for a defined period of time as a result of Hirschkom's tortious interference. (First Am

Compl. H 9-19). Plaintiffs also allege that, absent defendant's tortious interference, Godinger

had "the expectation of selling those decanters" to its retail customers. (Jd. ^ 44). Finally,

plaintiffs claim that they have been materially damaged through lost sales. (Jd. ^ 45-46). Taken

as true, plaintiffs' allegations plausibly suggest that they suffered monetary injury as a result o

Hirschkom's interference. The fourth element, therefore, is satisfied at this stage.

   IV.     Leave to Amend

       "Generally, leave to amend should be 'freely given.'" Matima v. Celli, 228 F.3d 68,81

(2d Cir. 2000). On the other hand,"a motion for leave to amend a complaint may be denied

when amendment would be futile." Tocker v. Philip Morris Companies, Inc., 470 F.3d 481,491

(2d Cir. 2006)(internal quotations and citation omitted). Because the Court determines that
plaintiffs may be able to cure the deficiencies identified in their current pleading, they are
afforded leave to further amend their complaint as to their state law claim for tortious

interference with business relations.




                                                  13
                                            Conclusion


       For the foregoing reasons, defendants' motion to dismiss is granted. Plaintiffs, however,

are afforded 30 days' leave from the date this Order is entered on the docket to file a second

amended complaint that complies with the decision of this Order.

       Failure to file a timely, conforming second amended complaint will result in the dismissal

ofthis case with prejudice.

       So Ordered.


Dated: Brooklyn, New York
       August 21, 2019
                                              /s/ USDJ ERIC N. VITALIANO
                                                      ERIC N. VITALIANO
                                                      United States District Judge




                                                 14
